Citation Nr: 0509666	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-05 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for glaucoma as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a right wrist 
disorder.

4.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.

5.  Entitlement to an increased rating for diabetes mellitus 
with diabetic neuropathy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which denied the first three issues 
listed above.  As discussed in more detail below, the Board 
finds that the veteran filed a notice of disagreement with a 
July 2002 rating decision denial of an increased rating for 
diabetes mellitus, thereby initiating, but not perfecting, an 
appeal. 

In July 2003, a video conference hearing was held before the 
undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The Board concludes that VA has a further duty to assist the 
veteran in developing his claims on appeal.  The record 
indicates there are pertinent medical records outstanding 
from VA.  

At the time of a July 2003 video conference hearing before 
the undersigned, the veteran testified and indicated that he 
received treatment at the John Cochran Division of the VA 
Medical Center in St. Louis, Missouri for his claimed 
disorders since moving to St. Louis in April 2001.  He 
testified that he had received treatment there in 2002 and 
2003 for his erectile disorder, right wrist disorder, and 
glaucoma, including being seen every three months for 
glaucoma.  

The latest treatment records in the claims file are dated in 
March 2002, except for a July 2002 right wrist MRI report, 
which was specifically requested by the RO in August 2002.  
The Board concludes that a request for additional VA records 
from the St. Louis VA medical facility must be made, for all 
medical records of treatment since March 2002.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Furthermore, the claims for secondary service connection for 
erectile dysfunction and glaucoma and for special monthly 
compensation are remanded to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107 (West 2002)].  The U.S. Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that there has been sufficient compliance when the 
RO at no time sent a VCAA letter to the veteran notifying him 
of what was needed to substantiate these claims for secondary 
service connection and special monthly compensation, what his 
responsibilities were with respect to the claims, and whether 
VA would assist him in any manner.  Rather, the VCAA letter 
sent in February 2002 concerned direct service connection 
claims, not secondary service connection claims or special 
monthly compensation claims.  Since the evidence needed to 
substantiate such claims differs significantly, the Board is 
constrained to remand these issues for compliance with the 
notice and duty to assist provisions contained in this law 
and to ensure the veteran has had full due process of law.  

A July 2002 rating decision denied a claim for an increased 
rating for diabetes mellitus.  The veteran's November 2002 
notice of disagreement included his disagreement with the 
July 2002 rating decision with respect to that denial ["I 
was not given a higher rating of 40% for diabetes due to the 
fact that I have no restrictions on activities.  The previous 
statement I disagree with."]; however, this remains pending.  
The statement of the case (SOC) provided to the veteran in 
February 2003 did not include this issue and no SOC was ever 
issued on this claim.  The claim must be remanded to allow 
the RO to provide the veteran with a SOC on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if the veteran 
perfects an appeal by the filing of a timely substantive 
appeal as to the increased rating issue.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

In view of the above, the case is remanded to the AOJ via the 
Appeals Management Center in Washington DC for the following:

1.  Provide to the veteran all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), with respect 
to the erectile dysfunction, glaucoma, 
and special monthly compensation claims.  
The notice must be specific to the claims 
on appeal.  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.  

2.  Obtain the appellant's medical 
records from the VA medical facility in 
St. Louis (identified as the John Cochran 
Division of the VA Medical Center in St. 
Louis, Missouri) for all outpatient 
treatment and hospitalization from March 
2002 to the present.  Continue to request 
these VA records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claims for service 
connection for erectile dysfunction and 
for glaucoma, both as secondary to 
service-connected diabetes mellitus; 
service connection for a right wrist 
disorder; and for special monthly 
compensation based on loss of use of a 
creative organ.  If any such action does 
not resolve a claim, issue the appellant 
and his representative a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for further 
appellate review, if in order.

4.  Provide the appellant a statement of 
the case as to the issue of entitlement 
to an increased rating for diabetes 
mellitus.  The appellant should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of an issue to the 
Board.  If a timely substantive appeal is 
not filed, the claim should not be 
certified to the Board.  If such 
substantive appeal is timely filed, then 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The purpose of this remand is to comply with governing 
adjudicative procedures. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


